Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention comprises a redressing device (100) to redress a tapered portion (12) of an orthopedic spinal rod (10) (Fig. 1). The device comprises a grinding member (110) having a tapered recess (115) to engage the tapered portion (12); and an adjustable guide element (130) which is extendable or retractable in a telescoping manner within the tapered recess (115) to adjustably engage the tapered portion (12) and limit axial movement thereof with respect to the grinding member (110), thereby defining, at least in part, the degree of redressing required of said tapered portion (12) by a user; and a drive shaft (120) for driving movement of said grinding member (110) (Fig. 1). 
The closes prior art of record is US Patent 3020787 to Cusick; US Patent Pub. 20100111631A1 to Trieu et al; and US Patent Pub. 20080011133A1 to Karahalios et al.
Cusick discloses a tapering tool composed of a guide element (14) and a grinding member (12) having a tapered recess (recess into which 14 fits therein, Fig. 1-2).  However, the guide element of Cusick does not extend or retract within the tapered recess while engaged to the implant to guide the implant into the device to control amount of redressing.
Trieu discloses a device (4010 having a grinding member (403 having 404,501,502) with a tapered recess (recess created between surfaces 501,502) and a guide element (405 being part of sliding element described in Para. [0062]) that is adjustable 
Karahalios discloses a cutting device (10) comprising a cutting member (31) and an adjustable guide element (50) that extends and retracts within a recess in the device (10) (Fig. 3).  However, the device of Karahalios works in a different manner to that of applicant’s invention.  Karahalios adjustable guide works as a depth stop within the device to allow the user to pick a length of implant that is desired so that the cutting member can then cut the implant to the appropriate size.  This adjustable element would not be combinable with either Cusick or Trieu since those references are only meant to taper the ends of rods/pipes and therefore, there would be no reason to modify the tapered recesses of the grinding members to allow for an adjustable depth stop to be added that passes through the recess to engage the implant.  
Therefore, the claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775